Dismissed and Opinion filed May 30, 2002








Dismissed and Opinion filed May 30, 2002.
 
In The
 
Fourteenth Court of Appeals
                                                                        _________________  
 
NO. 14-02-00092-CV
____________
 
JAMES A. McGUIRE, SONDRA L. McGUIRE, and MINORI-CORP.,
INC., Appellants
 
V.
 
TAMPICO COVE CONDOMINIUMS OWNERS ASSOCIATION, INC., Appellee
 

 
On
Appeal from the 122nd District Court
Galveston County, Texas
Trial
Court Cause No. 96CV0732
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from an order granting
summary judgment, signed October 26, 2001. 
On February 25, 2002, appellants filed a motion to abate and
remand.  Appellants contended the
judgment was interlocutory and not appealable. 
Accordingly, they asked that this court abate the appeal and remand to
the trial court.  We deny this motion and
dismiss the appeal.




The clerk=s record was filed on May 8,
2002.  The record reveals that the
summary judgment, signed on October 26, 2001, granted judgment on appellee=s claims against appellants.  The judgment did not adjudicate appellants= third party claims against Charles
L. Jackson, George Wood, and Pleasant Grove Missionary Baptist Church.  The order does not contain any language
indicating finality, other than Mother Hubbard language and the phrase, AThis is a final judgment.@ 
The order also includes Mother Hubbard language.  Neither use of the term Afinal judgment,@ nor Mother Hubbard language is
sufficient to transform an interlocutory judgment into a final, appealable
judgment.  Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 200 (Tex. 2001).  If an
order adjudicates a plaintiff=s claims but does not adjudicate a cross-claim or third party
claim, the order does not finally dispose of all claims.  Id. at 205.  Because the judgment does not adjudicate all
claims, the judgment is interlocutory and not appealable.  Id. at 205-06 
Lehmann provides for abatement and remand to
the trial court only under circumstances in which the appellate court is unable
to determine whether the judgment was intended to be final.  Id. at 206.  Because we are able to determine that the
judgment is not final, we need not abate and remand for findings. 
Accordingly, the order granting
summary judgment in this case is interlocutory and not appealable.  The appeal is ordered dismissed.  
 
PER CURIAM
Judgment rendered and Opinion filed May 30, 2002.
Panel consists of Justices Yates, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).